Exhibit 10.4

 

To:                             GENCO SHIPPING & TRADING LIMITED, a borrower
organised and existing under the laws of the Republic of the Marshall Islands
(the “Borrower”) for itself and as agent for each of the other Obligors party to
the Facility Agreement (as defined below)

 

For the attention of:

 

29 March 2016

 

Dear Sirs

 

Facility agreement dated 12 August 2010 made between (i) the Borrower, (ii) the
banks and financial institutions listed in Schedule I thereto as Lenders
(iii) the Guarantors listed in Schedule 2 thereto and (iv) Crédit Agricole
Corporate and Investment Bank in its capacity both as Agent and Security Trustee
(as amended and restated on 9 July 2014 and amended and/or restated from time to
time) (the “Facility Agreement”).

 

1.                                      BACKGROUND

 

(a)                                 We refer to the letter dated 17
February 2016 from the Borrower to the Agent regarding a request for the waiver
of various terms of the Facility Agreement (the “Request Letter”). We understand
that the Borrower has requested a waiver of the minimum required security cover
covenant under clause 16.1 of the Facility Agreement until 11 April 2016; and

 

(b)                                 In accordance with the instructions of the
Majority Lenders, the purpose of this waiver (the “letter”) is to give effect to
the waiver contained herein.

 

OPERATIVE PROVISIONS:

 

2.                                      INTERPRETATION

 

2.1                               Capitalised terms defined in the Facility
Agreement have the same meaning when used in this letter unless expressly
defined in this letter, and:

 

(a)                                 “Effective Date” means the date on which we
confirm to the Borrower that we have received an acknowledgement and agreement
to the terms of this letter signed by each Obligor (and we will give this
confirmation promptly).

 

(b)                                 “Enforcement Action” means:

 

(i)                                     in relation to any Liabilities:

 

(A)                               the acceleration of any Liabilities or the
making of any declaration that any Liabilities are due and payable or payable on
demand;

 

(B)                               any demand against any Group Member under any
security, guarantee or surety provided by that Group Member;

 

--------------------------------------------------------------------------------


 

(C)                               the exercise of any right of set-off, account
combination or payment netting against any Group Member in respect of any
Liabilities other than ordinary netting under any swap or derivative contract;
and

 

(D)                               the premature termination or close-out of any
swap or derivative transaction under any swap or derivative contract entered
into with any Group Member in respect of any Liabilities;

 

(ii)                                  the taking of any steps to enforce or
require the enforcement of any Security Interest granted by any Group Member
(including any arrest of any vessel for a claim in excess of $5,000,000 or any
other enforcement of any mortgage over any vessel or any other asset of any
Group Member, the crystallisation of any floating charge or redirecting the
earnings of any vessel or the other assets of any Group Member), except for any
enforcement of assignment of insurances in relation to a total loss or other
significant insured event; or

 

(iii)                               the petitioning or applying for any
Insolvency Proceeding;

 

(c)                                  “Group” means the Borrower and each of its
Subsidiaries, and a “Group Member” means any of them;

 

(d)                                 “Insolvency Proceedings” means any
bankruptcy, liquidation, reconstruction, winding up, dissolution, administration
or reorganisation of any Group Member, or any of such Group Member’s assets or a
composition, compromise, assignment or arrangement with any creditor of any
Group Member or any suspension of payments or moratorium of any indebtedness of
any such Group Member, or any other insolvency proceedings or any analogous
procedure or step in any jurisdiction (including the appointment of any
liquidator, receiver, administrator, trustee or similar officer), including but
not limited to, any chapter 11 cases in the United States of America;

 

(e)                                  “Liabilities” means any and all Financial
Indebtedness of any Group Member in excess of $5,000,000; and

 

(f)                                   “Termination Event” shall have the meaning
ascribed to it in paragraph 7.1 below.

 

2.2                               The provisions of clause 1.2 (Construction of
certain terms) of the Facility Agreement apply to this letter as though they
were set out in full in this letter with all necessary consequential changes and
with references in that clause to the Facility Agreement being construed as
references to this letter.

 

--------------------------------------------------------------------------------


 

3.                                      CAPACITY

 

The waiver contained in this letter is granted by us in our capacity as Agent
under the Facility Agreement, acting (where required) on the instructions of the
Majority Lenders pursuant to clause 26 (Variations and Waivers) of the Facility
Agreement.

 

4.                                      SECTION 547 & 548 OF TITLE 11 OF US
BANKRUPTCY CODE

 

4.1                               The entry into by the Agent, and covenants to
perform in accordance with, this letter hereby constitutes “new value” and
“reasonably equivalent value”, as those terms are used in section 547 and 548 of
Title 11 of the United States Bankruptcy Code, received by the Creditor Parties
as of the closing of this letter in contemporaneous exchange for the entry into
by the Creditor Parties and covenants to perform in accordance with, this
letter.

 

5.                                      WAIVER

 

Subject to paragraph 6 (Condition) of this letter, with effect from the
Effective Date, the requirement that the Borrower not permit the aggregate
Appraised Value of all Mortgaged Vessels (plus the value of any additional
security provided pursuant to Clause 16.2) at any time to equal less than 130%
of the aggregate principal amount of outstanding Loans at such time, and as a
consequence the right of the Agent to request that the Borrower comply with
clause 16.2, shall be waived (the “Security Cover Waiver”), until the earlier
of:

 

(a)                                 11 April 2016 at 11:59 pm (New York time)
(inclusive); or

 

(b)                                 until the Security Cover Waiver is
automatically terminated in accordance with paragraph 7 (Termination of Security
Cover Waiver),

 

(the “Security Cover Waiver Period”).

 

6.                                      CONDITIONS

 

6.1                               The Security Cover Waiver is subject to the
following conditions being satisfied:

 

(a)                                 payment on or before 29 March 2016 by the
Borrower of $1,923,075, which would otherwise be due on the next Repayment Date
falling on 31 March 2016; and

 

(b)                                 you provide us with the Borrower’s and each
Guarantor’s monthly cash position reports as at the date of this letter and on
11 April 2016, in each case as of the end of the prior month.

 

7.                                      TERMINATION OF SECURITY COVER WAIVER

 

7.1                               The Security Cover Waiver shall cease to apply
automatically and with immediate effect if any of the following (each a
“Termination Event”) occurs:

 

--------------------------------------------------------------------------------


 

(a)                                 an Event of Default (other than an Event of
Default which would have occurred but for the Security Cover Waiver);

 

(b)                                 any creditor takes Enforcement Action
against a Group Member and such Enforcement Action triggers an event of default
(however described in any other agreement relating to Financial Indebtedness),
which is not waived or forborne;

 

(c)                                  any Group Member petitions or applies for
any Insolvency Proceedings; or

 

(d)                                 you are in breach of any of your obligations
under this letter,

 

unless such Termination Event is expressly waived by the Agent, acting on the
instructions of the Majority Lenders.

 

7.2                               After the expiry of the Security Cover Waiver
Period, each of the Creditor Parties shall be released from all of its
obligations under this letter and may take any Enforcement Action after such
termination in accordance with the terms of the Finance Documents.

 

8.                                      RESERVATION OF RIGHTS

 

Save as expressly set out in this letter, this letter does not (and shall not be
deemed to) constitute a waiver in respect of the provisions of any Finance
Document or any breach thereof. Each Creditor Party reserves any right or remedy
it has now or in the future in respect of any Default which arises from any
circumstances described in paragraph 1(a) and which is continuing as at the
expiry of the Security Cover Waiver Period.

 

9.                                      UNDERTAKINGS

 

You shall promptly notify us:

 

(a)                                 if a Termination Event occurs or is
reasonably likely to occur;

 

(b)                                 if any Enforcement Action is commenced
against a Group Member or is reasonably likely to occur;

 

(c)                                  of any event of default (howsoever defined)
relating to any Financial Indebtedness in respect of any Group Member which is
not otherwise waived or forborne; or

 

(d)                                 if any Group Member enters into any
amendment or waiver in relation to any agreement in respect of any Financial
Indebtedness of any Group Member and shall inform the Agent of the content of
the proposed amendment or waiver.

 

10.                               CONFIRMATIONS

 

Without prejudice to the rights of any Creditor Party which have arisen on or
before the Effective Date:

 

--------------------------------------------------------------------------------


 

(a)                                 each Creditor Party and each Obligor
confirms that the Facility Agreement, as amended by this letter, remains in full
force and effect on and after the Effective Date; and

 

(b)                                 each Guarantor confirms that its guarantee
and indemnity under clause 9 (Guarantee and Indemnity) of the Facility Agreement
and its liabilities under the Security Documents to which it is a party shall
have effect on and after the Effective Date in relation to the liabilities of
each Obligor under the Facility Agreement as amended and restated under this
letter.

 

11.                               REPRESENTATIONS AND WARRANTIES

 

As at the Effective Date, each Obligor represents and warrants to each Creditor
Party that:

 

(a)                                 the repeating representations contained in
clause 11.1 and 11.2 (Representations) of the Facility Agreement are true and
correct; and

 

(b)                                 the information supplied in the Request
Letter is true, accurate and complete.

 

12.                               THIRD PARTY RIGHTS

 

This letter does not confer any rights on any person or party (other than the
signatories to this letter) under the Contracts (Rights of Third Parties) Act
1999.

 

13.                               COUNTERPARTS

 

This letter may be executed in counterparts. This has the same effect as if the
signatures on the counterparts were on a single copy of this letter.

 

14.                               GOVERNING LAW AND JURISDICTION

 

This letter and any dispute or claim arising out of or in connection with it or
its subject matter, whether of a contractual or non-contractual nature, shall be
governed by and construed in accordance with the law of England and Wales.  The
courts of England and Wales shall have exclusive jurisdiction to settle any
dispute arising out of or in connection with this letter.

 

--------------------------------------------------------------------------------


 

SIGNATORIES

 

 

 

Jerome Duval

 

)

/s/ Jerome Duval

SIGNED by

for and on behalf of CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK as Agent and
Security Agent and for and on behalf of the Majority Lenders as defined in the
Facility Agreement

)

)

)

)

)

)

 

 

 

 

 

/s/ Yannick Le Gouriérès

 

Yannick Le Gouriérès

 

--------------------------------------------------------------------------------


 

[On counterpart]

 

29 March 2016

 

We agree with the terms of this letter.

 

BORROWER

 

SIGNED by

)

 

for and on behalf of GENCO SHIPPING & TRADING LIMITED

)

)

/s/ Apostolos Zafolias

 

 

GUARANTORS

 

SIGNED by

)

 

for and on behalf of GENCO BAY LIMITED

)

)

/s/ Apostolos Zafolias

 

 

SIGNED by

)

 

for and on behalf of GENCO OCEAN LIMITED

)

)

/s/ Apostolos Zafolias

 

 

SIGNED by

)

 

for and on behalf of GENCO AVRA LIMITED

)

)

/s/ Apostolos Zafolias

 

 

SIGNED by

)

 

for and on behalf of GENCO MARE LIMITED

)

)

/s/ Apostolos Zafolias

 

 

SIGNED by

)

 

for and on behalf of GENCO SPIRIT LIMITED

)

)

/s/ Apostolos Zafolias

 

 

SIGNED by

)

 

for and on behalf of GENCO SUGAR LIMITED

)

)

/s/ Apostolos Zafolias

 

 

--------------------------------------------------------------------------------


 

SIGNED by

)

 

for and on behalf of GENCO PROSPERITY LIMITED

)

)

/s/ Apostolos Zafolias

 

 

--------------------------------------------------------------------------------